April 14, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       REGINALD J. HUNTER AND NEKISHA T. HUNTER, Appellants

NO. 14-15-00043-CV                          V.

THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS
 TRUSTEE FOR THE CERTIFICATE HOLDER OF CWABS, INC., ASSET-
         BACKED CERTIFICATES SERIES 2007-4, Appellee
              ________________________________

      Today the Court heard appellee’s motion to dismiss the appeal from the
order signed by the court below on December 8, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Reginald J. Hunter and Nekisha T. Hunter, jointly and severally.

      We further order this decision certified below for observance.